DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the application filed February 15, 2019, claims 1-20 are pending.

Specification
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  In particular, the title is much too general.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 11 recites, in relevant part, “[a] computer program product,” and a computer program is per se non-statutory subject matter.

Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

7.	Claims 1, 2, 5, 6, 10-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Singh (US 2018/0286209 A1).
	Regarding claim 1, Singh discloses:
a method ([0056]), comprising:  

collecting, at a building opening, air pressure signals from a pressure sensor ([0037], [0038], [0050]; FIG. 3:  310; FIG. 4:  415, 425) and sound signals from a sound sensor ([0039], [0049], [0054]; FIG. 3:  325; FIG. 4:  415, 425);

sensing pressure peaks occurring in the air pressure signals ([0061]; Singh discloses detection of a pressure reading that exceeds a threshold, and the pressure that exceeds the threshold is a pressure peak);

sensing sound pulses occurring in the sound signals ([0049], Singh discloses the detection of sound waves, and sound waves comprise sound pulses); and

detecting a joint occurrence of a pressure peak in the air pressure signals and a sound pulse in the sound signals, the joint occurrence being indicative of an opening/closing event of the building opening ([0062]; Singh discloses that the detection of pressure information in combination with acoustic information indicates the breakage of glass, which is indicative of the opening of a building opening).

	Regarding claim 2, Singh discloses that sensing pressure peaks occurring in the air pressure signals comprises:  applying pressure pattern recognition processing to the air pressure signals; and/or processing the air pressure signals over a sliding time window.  ([0056], [0059], [0062]; Singh discloses evaluation of pressure over a number of cycles, which comprise a sliding time window.)
	Regarding claim 5, Singh discloses that sensing sound pulses occurring in the sound signals comprises:  applying sound pattern recognition to the sound signals; and/or processing the sound signals over a sliding time window.  ([0039], [0056], [0059], [0062]; Singh discloses detection of duration of sound, detection of sound over a series or sequence of sounds, and detection of a number of cycles of sound, each of which comprises a sliding time window.)
	Regarding claim 6, Singh discloses that sensing the sound signals comprises sensing sound pulses occurring in sound signals affected by noise, wherein a sound pulse occurring in the sound signals is sensed as a result of a signal-to-noise threshold being reached.  ([0036], [0038]; Singh discloses that the placement of a sensor increases the signal-to-noise ratio at the sensor, and Singh discloses that the sensor detects sound when the sound exceeds a threshold, which means that the sound exceeds a signal-to-noise threshold.)
	Regarding claim 10, Singh discloses issuing an alert signal as a result of the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals detected.  ([0043], [0055])
	Regarding claim 11, Singh discloses a computer program product, loadable in a memory of at least one processing circuit, and including software code portions for performing the method of claim 1.  ([0069])
Regarding claim 12, Singh discloses:

a circuit ([0037]), comprising:

an air pressure circuit module sensitive to air pressure signals from a pressure sensor ([0037], [0038], [0050], [0054]; FIG. 4:  415, 425), 

the air pressure circuit module configured to sense pressure peaks occurring in the air pressure signals ([0061]; Singh discloses detection of a pressure reading that exceeds a threshold, and the pressure that exceeds the threshold is a pressure peak);

a sound circuit module sensitive to sound signals from a sound sensor ([0039], [0049]; FIG. 4:  415, 425), 

the sound circuit module configured to sense sound pulses occurring in the sound signals ([0049], Singh discloses the detection of sound waves, and sound waves comprise sound pulses); and

a processor coupled to the air pressure circuit module and to the sound circuit module ([0049]; FIG. 3:  305), 

the processor configured to detect a joint occurrence of a pressure peak in the air pressure signals sensed by the air pressure circuit module and of a sound pulse in the sound signals sensed by the sound circuit module  ([0062]; Singh discloses that the detection of pressure information in combination with acoustic information indicates the breakage of glass, which is indicative of the opening of a building opening).

	Regarding claim 13, Singh discloses that the air pressure circuit module is configured to sense pressure peaks occurring in the air pressure signals by applying pressure pattern recognition processing to the air pressure signals, or processing the air pressure signals over a sliding time window.  ([0056], [0059], [0062]; Singh discloses evaluation of pressure over a number of cycles, which comprise a sliding time window.)
	Regarding claim 14, Singh discloses that the sound circuit module is configured to sense sound pulses occurring in the sound signals by applying sound pattern recognition to the sound signals, or processing the sound signals over a sliding time window.  ([0039], [0056], [0059], [0062]; Singh discloses detection of duration of sound, detection of sound over a series or sequence of sounds, and detection of a number of cycles of sound, each of which comprises a sliding time window.)
	Regarding claim 17, Singh discloses that the processor is configured to issue an alert signal as a result of the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals detected.  ([0043], [0055])
	Regarding claim 18, Singh discloses:
		a device ([0045]; FIG. 1:  120) comprising:
a pressure sensor ([0037], [0038], [0050]; FIG. 3:  310; FIG. 4:  415, 425); 

a sound sensor ([0039], [0049], [0054]; FIG. 3:  325; FIG. 4:  415, 425);

an air pressure circuit module coupled to receive air pressure signals from the pressure sensor ([0037], [0038], [0050], [0054]; FIG. 4:  415, 425),

the air pressure circuit module configured to sense pressure peaks occurring in the air pressure signals ([0061]; Singh discloses detection of a pressure reading that exceeds a threshold, and the pressure that exceeds the threshold is a pressure peak);

a sound circuit module coupled to receive sound signals from the sound sensor ([0039], [0049]; FIG. 4:  415, 425), 

the sound circuit module configured to sense sound pulses occurring in the sound signals ([0049], Singh discloses the detection of sound waves, and sound waves comprise sound pulses); and

a processor coupled to the air pressure circuit module and to the sound circuit module ([0049]; FIG. 3:  305), 

the processor configured to detect a joint occurrence of a pressure peak in the air pressure signals sensed by the air pressure circuit module and of a sound pulse in the sound signals sensed by the sound circuit module ([0062]; Singh discloses that the detection of pressure information in combination with acoustic information indicates the breakage of glass, which is indicative of the opening of a building opening).

Regarding claim 19, Singh discloses an alert signal source coupled to processor, the alert signal source activatable as a result of detection of the joint occurrence of a pressure peak in the air pressure signals sensed by the air pressure circuit module and of a sound pulse in the sound signals sensed by the sound circuit module.  ([0043])
Regarding claim 20, Singh discloses that the device comprises a mobile communication equipment.  ([0049], [0055])

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Dudar et al. (US 2019/0070907 A1).
	Regarding claim 3, Singh does not disclose that sensing the pressure peaks occurring in the air pressure signals comprises normalizing the air pressure signals and comparing the normalized pressure signals to a pressure threshold, wherein a pressure peak occurring in the air pressure signals is sensed as a result of the pressure threshold being reached.
	Dudar, addressing the same problem of how to detect pressure, teaches that pressure is normalized relative to the relationship between the actual temperature and a standard ambient temperature ([0034]), and the normalized pressure is compared to a pressure threshold ([0033], [0075]) for the benefit that the pressure readings are not skewed by varying temperature.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dudar with the method of Singh because that would have enabled the method to prevent varying temperatures from skewing pressure readings.
	Regarding claim 4, the above combination does not disclose that the pressure threshold is an adaptively varying pressure threshold.
Dudar, addressing the same problem of how to detect pressure, teaches that pressure is normalized according to the relationship between the actual temperature and a standard ambient temperature ([0034]), the pressure threshold is normalized according to the relationship between the actual temperature and a standard ambient temperature ([0033]), and the normalized pressure is compared to the pressure threshold ([0033], [0075]) for the benefit that the pressure readings are not skewed by varying temperature.
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Dudar with the method of Singh because that would have enabled the method to prevent varying temperatures from skewing pressure readings.

10.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Fisher et al. (US 2008/0219100 A1).
Regarding claim 7, Singh does not disclose that the method comprises collecting stereo sound signals from a stereo sound sensor and applying time-difference-of-arrival sound source localization processing to the stereo sound signals collected.
Fisher, addressing the same problem of how to locate the source of a sound, teaches a system and method for identifying and locating an acoustic event ([0003]), wherein a processor determines, from the absolute times of arrival of an acoustic event at two or more microphones, a position of the source of the event ([0015], [0016]), for the benefit of fixing the location of an acoustic event with greater accuracy than has been possible with existing systems ([0013]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Fisher with the method of Singh because that would have enabled the method to fix the location of an acoustic event with greater accuracy than has been possible with existing systems.

11.	Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Marti et al. (US 2014/0171068 A1).
	Regarding claim 8, Singh discloses detecting the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals ([0062]; see the rejection of claim 1 above).  Singh does not disclose applying statistical classifier analysis of the pressure peaks sensed in the air pressure signals and to the sound pulses sensed in the sound signals.
	Marti, addressing the same problem of how to detect sound and pressure, teaches methods, program products, and systems for managing states of location determination, wherein the method employs statistical classification to classify sound and pressure signals ([0034], [0035], [0042], [0065]) for the benefit of associating each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location ([0035]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Marti with the method of Singh because that would have enabled the method to associate each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location.
	Regarding claim 15, Singh discloses detecting the joint occurrence of a pressure peak in the air pressure signals and of a sound pulse in the sound signals ([0062]; see the rejection of claim 12 above).  Singh does not disclose applying statistical classifier analysis of the pressure peaks sensed in the air pressure signals and to the sound pulses sensed in the sound signals.
Marti, addressing the same problem of how to detect sound and pressure, teaches methods, program products, and systems for managing states of location determination, wherein the method employs statistical classification to classify sound and pressure signals ([0034], [0035], [0042], [0065]) for the benefit of associating each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location ([0035]).
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Marti with the method of Singh because that would have enabled the method to associate each signal with a probability value indicating how well the measured measurements match the expected measurements at the corresponding location.

12.	Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Singh and Marti further in view of Jonsson et al. (US 2012/0070153 A1).
	Regarding claim 9, the above combination does not disclose applying the statistical classifier analysis of the pressure peaks and the sound pulses as a function of features selected out of rise-time, fall-time and harmonic-to-average power ratio.
	Jonsson, addressing the same problem of how to detect sound and pressure, teaches a method for detecting noise in a room ([0008]), wherein the method examines the rise time or fall time of pressure and sound measurements ([0024]) for the benefit of identifying specific noise events such as a door closing or footsteps ([0024])
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jonsson with the method of the above combination because that would have enabled the method to identify specific noise events such as a door closing or footsteps.
	Regarding claim 16, the above combination does not disclose that the processor is configured to apply the statistical classifier analysis of the pressure peaks and the sound pulses as a function of features selected out of rise-time, fall-time and harmonic-to-average power ratio.
Jonsson, addressing the same problem of how to detect sound and pressure, teaches a method for detecting noise in a room ([0008]), wherein the method examines the rise time or fall time of pressure and sound measurements ([0024]) for the benefit of identifying specific noise events such as a door closing or footsteps ([0024])
	It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the application to have combined the teachings of Jonsson with the method of the above combination because that would have enabled the method to identify specific noise events such as a door closing or footsteps.




Conclusion
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689